Opinion filed September 5, 2013




                                     In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00173-CR
                                  __________

                    GLENDA MAE ZAVALA, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 39th District Court
                           Haskell County, Texas
                         Trial Court Cause No. 6667

                     MEMORANDUM OPINION
      Glenda Mae Zavala, Appellant, has filed in this court a motion to dismiss her
appeal. In the motion, Appellant states that she “no longer wishes to prosecute an
appeal in this cause.” Pursuant to TEX. R. APP. P. 42.2, the motion is signed by
both Appellant and her counsel.
      The motion is granted, and the appeal is dismissed.


September 5, 2013                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.